John I. Purtle, Justice, dissenting. I believe the trial court and the majority of this court have failed to recognize a most important fact in this case. The fact is the school board granted the teacher a reprieve from his deficiency until the second semester of the 1982-83 school year. It is true they expected him to complete 12 hours in the summer term of 1982 and the remainder in the fall semester. The teacher agreed to these terms. However, when he enrolled at UCA he found he could not get the full 12 hours credit because of changes in the program at the University. He did complete seven hours and was prepared to finish the required hours in the fall term of 1982. If he accomplished this goal he would be qualified and certified on the same date he would have under the mandate of the school board. The board appears to have flared up and acted contrary to the agreement when the teacher did not progress on the expected schedule. If substantial compliance by the board is adequate then the same measure should apply to its teachers. We have held substantial compliance by the board is sufficient. Lamar School Dist. No. 39 v. Kinder and Wright, 278 Ark. 1, 642 S.W.2d 885 (1982); Lee v. Big Flat Public Schools, 280 Ark. 377, 658 S.W.2d 389 (1983). Sauce for the goose should be sauce for the gander. Hollingsworth, J. joins in this dissent.